Title: The Dismissal of Livingston v. Jefferson: IV. Decision of United States Circuit Court in Livingston v. Jefferson, 5 December 1811
From: United States Circuit Court, Virginia District
To: 


      
                  Thursday—December the 5th 1811.
      
		  Present John Marshall esqr—chief Justice of the united States.
      
        
          Edward Livingston
          plt
          }
        
        
          against
          
          In Trespass
        
        
          Thomas Jefferson
          Deft
        
      
      This day came the parties by their attornies, and thereupon the defts demurrer to the plts replication to the defts plea to the Jurisdiction of the Court, being argued and adjudged good; It is considered by the Court that the plt take nothing by his bill but for his false clamour be in mercy &a and that the deft go thereof without day and recover against the plt his costs by him about his defence in this behalf expended.
    